 
SPECTRUMDNA, INC.
 
SUBSCRIPTION AGREEMENT


The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of Units (the “Units”) of SpectrumDNA, Inc., a
Delaware corporation (the “Company”), with each Unit consisting of one million
(1,000,000) shares of Common Stock, par value $.001 per share (the “Common
Stock”), of the Company, and one million (1,000,000) Common Stock Purchase
Warrants (individually, the “Warrant”, and collectively, the “Warrants”). Each
Warrant will entitle the holder thereof to purchase at any time from the final
closing of the Private Placement (as hereinafter defined) through five (5) years
thereafter one share of Common Stock at a price of twenty five cents ($0.25) per
share. (The Units, Common Stock, Warrants and Common Stock underlying the
Warrants are sometimes herein collectively referred to as the “Securities”).


In connection with this subscription, the Subscriber and the Company agree as
follows:


1. Sale and Purchase of Securities.


(a)           The Company hereby agrees to sell to the Subscriber and the
Subscriber hereby agrees to purchase from the Company the number of Units of the
Company set forth on the signature page hereof. The Subscriber has hereby
delivered and paid concurrently herewith the purchase price (the “Purchase
Price”) set forth on the signature page hereof required to purchase the Units
subscribed for hereunder which amount has been paid in U.S. Dollars by wire
transfer or check, subject to collection.


(b)           The Subscriber understands and acknowledges that this subscription
is part of a proposed placement (the “Private Placement”) by the Company of up
to twenty (20) Units at a purchase price of one hundred thousand dollars
($100,000) per Unit, subject to an over-allotment of up to an additional five
(5) Units, with each Unit consisting of one million (1,000,000) shares of Common
Stock and one million (1,000,000) Common Stock Purchase Warrants, which offering
is being made on a “best efforts minimum/maximum” basis, meaning fifteen (15)
Units ($1,500,000) must be sold, and that upon acceptance of subscriptions
totaling at least fifteen (15) Units a closing will occur and the funds net of
expenses will be immediately available to the Company.  Thereafter, additional
closings may occur until the maximum number of Units is fully subscribed for
during the offering period or until the offering is terminated.  The Subscriber
understands that until payment for at least fifteen (15) Units ($1,500,000) has
been received, all moneys paid by investors for the Units will be promptly
deposited in a non-interest bearing escrow account.  If fifteen (15) Units are
not sold and paid for within ninety (90) days from the date of the Private
Placement Memorandum (the “Private Placement Memorandum”) delivered with this
Subscription Agreement, which period may be extended for an additional thirty
(30) days by mutual consent of the Company and the Placement Agent, all funds
received from investors will be promptly returned to investors in full, without
interest thereon or deduction therefrom.  During the period of escrow, investors
will have no right to demand return of any amounts paid for the Units.


2.           Representations and Warranties of Subscriber. The Subscriber
represents and warrants to the Company as follows:


(a)           The Subscriber is an “accredited investor” as defined by Rule 501
under the Securities Act of 1933, as amended (the “Act”), and the Subscriber is
capable of evaluating the merits and risks of the Subscriber’s investment in the
Company and has the capacity to protect the Subscriber’s own interests.


(b)           The Subscriber understands that the Securities to be purchased
have not been, and will not be, registered under the Act or the securities laws
of any state by reason of a specific exemption from the registration provisions
of the Act and the applicable state securities laws, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Subscriber’s representations as expressed herein.
 

--------------------------------------------------------------------------------


 
(c)           Subscriber acknowledges and understands that the Securities are
being purchased for investment purposes and not with a view to distribution or
resale, nor with the intention of selling, transferring or otherwise disposing
of all or any part of the Securities for any particular price, or at any
particular time, or upon the happening of any particular event or circumstances,
except selling, transferring, or disposing the Securities made in full
compliance with all applicable provisions of the Act, the rules and regulations
promulgated by the Securities and Exchange Commission (“SEC”) thereunder, and
applicable state securities laws; and that the Securities are not liquid
investments. The Company has no obligation or intention to register the
Securities for resale at this time, nor has the Company made any
representations, warranties, or covenants regarding the registration of the
Securities or compliance with Regulation A or some other exemption under the
Act.


(d)           The Subscriber acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or unless an exemption
from such registration is available. The Subscriber is aware of the provisions
of Rule 144 promulgated under the Act which permit investors who have satisfied
a certain holding period to resell under certain conditions such securities or a
portion of such securities purchased in a private placement. The Subscriber
acknowledges that the Subscriber is not relying on the Company in any way to
satisfy the conditions precedent for resale of securities pursuant to Rule 144
under the Act.


(e)           The Subscriber acknowledges that the Subscriber has had the
opportunity to ask questions of, and receive answers from the Company or any
person acting on its behalf concerning the Company and its business and to
obtain any additional information, to the extent possessed by the Company (or to
the extent it could have been required by the Company without unreasonable
effort or expense) necessary to verify the accuracy of the information received
by the Subscriber. In connection therewith, the Subscriber acknowledges that the
Subscriber has had the opportunity to discuss the Company’s business, management
and financial affairs with the Company’s management or any person acting on its
behalf. The Subscriber has received and reviewed the Private Placement
Memorandum, and all the information, both written and oral, that it desires.
Without limiting the generality of the foregoing, the Subscriber has been
furnished with or has had the opportunity to acquire, and to review, (i) copies
of the Company’s most recent Annual Report on Form 10-K filed with the SEC and
any Form 10-Q and Form 8-K filed thereafter, and other publicly available
documents, and (ii) all information, both written and oral, that it desires with
respect to the Company’s business, management, financial affairs and prospects.
In determining whether to make this investment, the Subscriber has relied solely
on the Subscriber’s own knowledge and understanding of the Company and its
business based upon the Subscriber’s own due diligence investigations and the
information furnished pursuant to this paragraph. The Subscriber understands
that no person has been authorized to give any information or to make any
representations which were not furnished pursuant to this paragraph and the
Subscriber has not relied on any other representations or information.


(f)           The Subscriber has all requisite legal and other power and
authority to execute and deliver this Subscription Agreement and to carry out
and perform the Subscriber’s obligations under the terms of this Subscription
Agreement. This Subscription Agreement constitutes a valid and legally binding
obligation of the Subscriber, enforceable in accordance with its terms, and
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other general principals of equity, whether such
enforcement is considered in a proceeding in equity or law.


(g)           The Subscriber has not, and will not, incur, directly or
indirectly, as a result of any action taken by the Subscriber, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Subscription Agreement.
 
2

--------------------------------------------------------------------------------


 
(h)           To the extent the Subscriber deems necessary, the Subscriber has
reviewed with the Subscriber’s own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. The Subscriber relies solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Subscriber understands that the Subscriber (and not the Company) shall be
responsible for the Subscriber’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Subscription Agreement.


(i)           This Subscription Agreement does not contain any untrue statement
of a material fact concerning the Subscriber.


(j)           There are no actions, suits, proceedings or investigations pending
against the Subscriber or the Subscriber’s properties before any court or
governmental agency (nor, to the Subscriber’s knowledge, is there any threat
thereof) which would impair in any way the Subscriber’s ability to enter into
and fully perform the Subscriber’s commitments and obligations under this
Agreement or the transactions contemplated hereby.


(k)           The execution, delivery and performance of and compliance with
this Subscription Agreement, and the issuance of the Securities will not result
in any material violation of, or conflict with, or constitute a material default
under, any of Subscriber’s articles  of incorporation or bylaws, if applicable,
or any of the Subscriber’s material agreements nor result in the creation of any
mortgage, pledge, lien, encumbrance or charge against any of the assets or
properties of the Subscriber or the Securities.


(l)           Subscriber acknowledges that the Securities are speculative and
involve a high degree of risk and that the Subscriber can bear the economic risk
of the purchase of the Securities, including a total loss of his/her/its
investment. Subscriber acknowledges that he/she/it has carefully reviewed and
considered the risk factors discussed in the Private Placement Memorandum under
the caption “Risk Factors”, as well as the risks and uncertainties described in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2008 in
Part I, Item 1A “Risk Factors”.


(m)            The Subscriber recognizes that no federal, state or foreign
agency has recommended or endorsed the purchase of the Securities.


(n)           Subscriber is aware that the Securities are and will be, when
issued, “restricted securities” as that term is defined in Rule 144 of the
general rules and regulations under the Act.


(o)            Subscriber understands that any and all certificates representing
the Securities and any and all securities issued in replacement thereof or in
exchange therefore shall bear the following legend, or one substantially similar
thereto, which Subscriber has read and understands:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of the Company’s counsel that registration is not required under said
Act.”


(p)           In addition, the certificates representing the Securities, and any
and all securities issued in replacement thereof or in exchange therefore, shall
bear such legend as may be required by the securities laws of the jurisdiction
in which the Subscriber resides.


(q)           Because of the restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Subscriber has been informed of
the Company’s intention to do so. Any sales, transfers, or any other
dispositions of the Securities by Subscriber, if any, will be in compliance with
the Act.
 
3

--------------------------------------------------------------------------------


 
(r)           Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that he/she/it is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision.


(s)           Subscriber represents that (i) Subscriber is able to bear the
economic risks of an investment in the Securities and to afford the complete
loss of the investment; and (ii) (a) Subscriber could be reasonably assumed to
have the capacity to protect his/her/its own interests in connection with this
subscription; or (b) Subscriber has a pre-existing personal or business
relationship with either the Company or an affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.


(t)           Subscriber further represents that the address set forth below is
his/her principal residence (or, if the Subscriber is a corporation, partnership
or other entity, the address of its principal place of business); that
Subscriber is purchasing the Securities for Subscriber’s own account and not, in
whole or in part, for the account of any other person; Subscriber is purchasing
the Securities for investment and not with a view to public resale or
distribution; and that Subscriber has not formed any entity for the purpose of
purchasing the Securities.


(u)           Subscriber understands that the Company and the Placement Agent
shall have the unconditional right to accept or reject this subscription, in
whole or in part, for any reason or without a specific reason (even after
receipt and clearance of Subscriber’s funds). This Subscription Agreement is not
binding upon the Company until accepted by an authorized officer of the Company
(the “Acceptance Date”). In the event that the subscription is rejected, then
Subscriber’s subscription funds will be returned without interest thereon or
deduction therefrom.


(v)           The Subscriber represents that Subscriber has not received any
general solicitation or general advertising regarding the purchase of the
Securities.


(w)           The Subscriber represents that he/she/it has accurately completed
the Purchaser Questionnaire.


(x)           The Subscriber represents and warrants that Subscriber has: (i)
not distributed or reproduced the Private Placement Memorandum, in whole or in
part, at any time, without the prior written consent of the Company and the
Placement Agent, and (ii) kept confidential the existence of the Private
Placement Memorandum and the information contained therein or made available in
connection with any further investigation of the Company.


3.           Representations and Warranties of the Company. The Company
represents and warrants to the Subscriber as follows:


(a)           The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware.


(b)           The Company has all such corporate power and authority to enter
into, deliver and perform this Subscription Agreement.


(c)           At or prior to the Acceptance Date, all necessary corporate action
will have been duly and validly taken by the Company to authorize the execution,
delivery and performance of this Subscription Agreement by the Company, and the
issuance and sale of the Securities to be sold by the Company pursuant to this
Subscription Agreement, and this Agreement shall have been duly and validly
authorized, executed and delivered by the Company and shall constitute the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.
 
4

--------------------------------------------------------------------------------


 
4.            Indemnification.


The Subscriber agrees to indemnify and hold harmless the Company, its officers,
directors, employees, shareholders and affiliates, and any person acting on
behalf of the Company, from and against any and all damage, loss, liability,
cost and expense (including reasonable attorneys’ fees) which any of them may
incur by reason of the failure by the Subscriber to fulfill any of the terms and
conditions of this Subscription Agreement, or by reason of any breach of the
representations and warranties made by the Subscriber herein, or in any other
document provided by the Subscriber to the Company. All representations,
warranties and covenants of each of the Subscriber and the Company contained
herein shall survive the acceptance of this subscription.


5.           Miscellaneous.


(a) The Subscriber agrees not to transfer or assign this Subscription Agreement,
or any of the Subscriber’s interest herein, and further agrees that the transfer
or assignment of the Securities acquired pursuant hereto shall be made only in
accordance with all applicable laws.


(b) The Subscriber agrees that the Subscriber cannot cancel, terminate, or
revoke this Subscription Agreement or any agreement of the Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of the Subscriber and shall be binding upon the Subscriber’s heirs,
executors, administrators, successors, and permitted assigns.


(c) The Subscriber has read and has accurately completed this entire
Subscription Agreement.


(d) This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a written execution by all parties.


(e) This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Delaware.


(f) Subscriber acknowledges that it has been advised to consult with his/her/its
own attorney regarding this subscription and Subscriber has done so to the
extent that Subscriber deems appropriate.


(g) This Subscription Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.


Individuals:
               
Number of Units
 
Purchase Price
     
Print or Type Name
 
Print or Type Name
     
Signature
 
Signature
     
Date
 
Date
     
Soc. Sec. No. (if applicable)
 
Soc. Sec. No. (if applicable)
     
Address
         
E-mail
 
Fax
     
 ______ Joint Tenancy           
 ______
Tenants in Common



Partnerships, Corporations or Other Entities:



     
Number of Units
 
Purchase Price
     
Print or Type Name
         
Address
         
E-mail
 
Fax
     
Taxpayer I.D. No. (if applicable)
 
Date
     
Signature
 
Print or Type Name and Indicate
Title or Position with Entity

 
6

--------------------------------------------------------------------------------


 
* * * * * * * *
 
Disposition of Subscription Agreement
 
IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.



 
SPECTRUMDNA, INC.
       
By:
                 
Name and Title of Authorized Officer
       
Date:
 

 
7

--------------------------------------------------------------------------------


 